DETAILED ACTION

This action is responsive to communications filed on April 28, 2020. This action is made Non-Final.
Claims 1-8, 10, 12, 14, 16, 18, 19, 21, 22, 24, 27, 29, and 30 are pending in the case. 
Claims 1, 29, and 30 are independent claims.
Claims 1-4, 19, 22, 29, and 30 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 04/28/2020 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pottinger, US Patent Application Publication US 2017/0039211 (“Pottinger”), and further in view of Huenemann et al., US Patent Application Publication no. US 2012/0330947 (“Huenemann”).
Claim 1:
Pottinger teaches or suggests a non-transitory computer readable medium storing a computer program, wherein when the computer program is executed by one or more processors of a computing system, the computer program causes the one or more processors of the computer system to perform a method for generating a virtual fingerprint representing text data, wherein the method comprises:	
dividing the text data into one or more segments based on a predetermined text segmentation algorithm (see para. 0025 - functions can be used to generate hash values, or digests, for various types of content items. Such content items may be strings (e.g., text strings) or files (e.g., text files, binary files, system files; para. 0027 - generate the hash value for a text file. in an implementation that utilizes bigrams, the bigrams "ba", "an", "na", "an" and "na" can be generated.); para. 0028 - CM sketch is a vector, or array, that can be associated with one or more hash functions (e.g., perfect hash functions), depending on the implementation. For example, in some embodiments, a first hash function can be used to map an n-gram (e.g., the bigram "na") to an element in the CM sketch vector.);
generating a coordinate value for each of the one or more segments based on the determined mapping value (see para. 0029 - Once each of the n-grams have been mapped to elements in the CM sketch vector, the resulting vector can be iteratively quantized. In some embodiments, the resulting vector can be iteratively quantized.);
generating the virtual fingerprint based on the generated coordinate value (see para. 0025 - Each hash value that is generated for a content item can provide a compact digital signature, or fingerprint, of the content item; para. 0029 - quantized vector can be converted to hexadecimal notation to render the hash value.).
Pottinger fails to explicitly disclose having a phonetic feature.
Huenemann teaches or suggests having a phonetic feature (see para. 0058 - index module 76 may include a phonetic hash 82. A phonetic hash 82 may articulate the standards or rules to be applied in a phonetic analysis of certain data. In selected embodiments, a phonetic hash 82 may be applied in conjunction with indexing of data; para. 0071 - index 78 ( e.g., an index containing the main keys or a separate, parallel index) with phonetic hashes of certain keys; para. 0076 - matching indexed items. Nicknames corresponding to this input or key, and phonetic hashes of it, may be searched.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Pottinger, to include having a phonetic feature
Claim(s) 29 and 30:
Claim(s) 29 and 30 correspond to Claim 1, and thus, Pottinger and Huenemann teach or suggest the limitations of claim(s) 29 and 30 as well.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pottinger, in view of Huenemann, and further in view of Turner et al., US Patent Application Publication US 2006/0173855 (“Turner”).
Claim 2:
	As indicated above, Pottinger and Huenemann teach or suggest generating the virtual fingerprint having the phonetic feature for the text data.
	Turner further teaches or suggests determining points in N-dimensional space based on coordinate values generated for each of the one or more segments; and by connecting the determined points (see Fig. 2; para. 0033 - mapping projects each object ID 252 into a position in the node ID space 200. Such a mapping is illustrated in FIG. 2 by the arrows connecting points 252 in object ID space 250 to corresponding points 235a, 235b in node ID space. These corresponding points 235a, 235b are called herein object coordinates in node ID space (collectively referenced hereinafter as object coordinates 235). For example, three hash functions are used on the two coordinates of object IDs 252a, 252b to generate three coordinates of the object in node ID space 235a, 235b, respectively.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Pottinger, to include determining points in N-dimensional space based on coordinate values generated for each of the one or more segments; and by connecting the determined points for 

Claim 3:
Pottinger further teaches or suggests determining a size of a dimension for representing the virtual fingerprint having the phonetic feature based on a size value of a segment divided from the text data by the text segmentation algorithm (see para. 0027 - utilizes bigrams, the bigrams "ba", "an", "na", "an" and "na" can be generated; para. 0030 - generated hash values can be relatively compact. For example, each hash value can be represented using a reduced string, or bit, size. By being compact in size.).

Claim 4:
	As indicated above, Pottinger and Huenemann teach or suggest generating the virtual fingerprint having the phonetic feature for the text data.
	Turner further teaches or suggests wherein a first dimension to an (N-l)th dimension among the N-dimension space corresponds to an N-1 dimension coordinate value assigned to subsegments of the segment, and an Nth dimension among the N-dimension space corresponds to a one-dimension coordinate value assigned with the divided segment as a unit (see Fig. 2; para. 0033 - mapping projects each object ID 252 into a position in the node ID space 200. Such a mapping is illustrated in FIG. 2 by the arrows connecting points 252 in object ID space 250 to corresponding points 235a, 235b in node ID space. These corresponding points 235a, 235b are called herein object coordinates in node ID space (collectively referenced hereinafter as object coordinates 235). For example, three hash 252a, 252b to generate three coordinates of the object in node ID space 235a, 235b, respectively.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Pottinger, to include wherein a first dimension to an (N-l)th dimension among the N-dimension space corresponds to an N-1 dimension coordinate value assigned to subsegments of the segment, and an Nth dimension among the N-dimension space corresponds to a one-dimension coordinate value assigned with the divided segment as a unit for the purpose of efficiently mapping objects in a space for use with hash functions, as taught by Turner (Fig. 2, para. 0033).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pottinger, in view of Huenemann, and further in view of Wu, US Patent Application Publication US 2010/0131272 (“Wu”).
Claim 19:
	Pottinger further teaches or suggests comparing virtual fingerprints generated for each of a plurality of text data; and determining similarity level of the plurality of text data based on the comparison result (see para. 0026 - hash values generated by this hash function can be used to determine whether any text files are identical or similar to one another; para. 0030 - allow for quickly comparing hash values; 0033 - Each hash value can serve as a digital fingerprint or signature that can be used to identify identical, or similar, content items para. 0034 - When determining whether one content item matches another, 
Huenemann further teaches or suggests fingerprints having a phonetic feature (see para. 0058 - index module 76 may include a phonetic hash 82. A phonetic hash 82 may articulate the standards or rules to be applied in a phonetic analysis of certain data. In selected embodiments, a phonetic hash 82 may be applied in conjunction with indexing of data; para. 0071 - index 78 (e.g., an index containing the main keys or a separate, parallel index) with phonetic hashes of certain keys; para. 0076 - matching indexed items. Nicknames corresponding to this input or key, and phonetic hashes of it, may be searched.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Pottinger, to include fingerprints having a phonetic feature for the purpose of efficiently using rules and standards in a phonetic analysis when generating content signatures to improve matching and searching functionality, as taught by Huenemann (para. 0007 and 0058).
Wu further teaches or suggests by concatenating a first virtual fingerprint with a second virtual fingerprint and by using the concatenated virtual fingerprint; and determining a pronunciation similarity level (see para. 0011 - wherein each of the recognition symbols corresponds to one of the pronounceable symbols; (c) converting the message into a message digest according to a hash function, wherein the message digest comprises a plurality of bit strings and each of which corresponds to one of the indices; and ( d) verifying that the user has generated the voice signature for the message by determining that the recognition symbols and the corresponding indices correspond to the same 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Pottinger, to include by concatenating a first virtual fingerprint with a second virtual fingerprint and by using the concatenated virtual fingerprint; and determining a pronunciation similarity level for the purpose of efficiently processing feature signatures for comparison and similarity matching, as taught by Wu (para. 0011 and 0046).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pottinger, in view of Huenemann, in view of Wu, and further in view of Rivard, US Patent no. US 10,438,083 (“Rivard”).
Claim 22:
	As indicated above, Pottinger, Huenemann, and Wu teach or suggest comparing the virtual finger prints having phonetic features.
	Rivard further teaches or suggests comparing the virtual fingerprints based on a pixel value included in the virtual fingerprint, wherein the comparing the virtual fingerprints comprises at least one of: calculating Euclidean distance value between the first virtual fingerprint for the first text data of the plurality of text data and the second virtual fingerprint for the second text data of the plurality of text data; or calculating Cosine distance value between the first virtual fingerprint and the second virtual fingerprint (see col. 8 and 9 - recognition score is determined by comparing values of pixels in the target image with values of pixels in the model image. recognition score is determined by extracting a set of features from the model, extracting a similar set of features from the target, and then determining associations between the model and target feature sets. For example, the set of features can be the coordinates of edge points, interest points 65 or other local features, and determining associations can be performed using a geometric hashing. Further, recognition score is determined by extracting a feature vector from the target image and model image, respectively, and then determining a score (e.g., based on a Euclidean distance) between the target and model feature vectors.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in comparing the virtual fingerprints based on a pixel value included in the virtual fingerprint, wherein the comparing the virtual fingerprints comprises at least one of: calculating Euclidean distance value between the first virtual fingerprint for the first text data of the plurality of text data and the second virtual fingerprint for the second text data of the plurality of text data; or calculating Cosine distance value between the first virtual fingerprint and the second virtual fingerprint for the purpose of efficiently processing pixels and feature vectors for determining a recognition score, as taught by Rivard (col. 8 and 9).


Allowable Subject Matter
Claims 5, 6, 7, 8, 10, 12, 14, 16, 18, 21, 24, and 27, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176